Citation Nr: 0720642	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-19 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to non-service-connected (NSC) death pension 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from April 1964 to April 1967.  
He died on March [redacted], 1992.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the appellant's claim of 
entitlement to non-service-connected (NSC) death pension 
benefits.  The appellant disagreed with this decision in 
March 2005 and perfected a timely appeal in June 2005.  


FINDINGS OF FACT

1.  The veteran died in March 1992 as a result of 
cardiomyopathy.

2.  During the veteran's lifetime, service connection was in 
effect for a history of retinitis of the right eye.

3.  At the time of the veteran's death, he was in receipt of 
VA disability compensation for his service-connected history 
of retinitis of the right eye and was also entitled to 
special monthly pension due to housebound status.

4.  When the appellant filed her most recent claim for NSC 
death pension benefits in May 2004, her countable income 
consisted of monthly income from Social Security 
Administration (SSA) benefits.

5.  The appellant did not claim any un-reimbursed medical 
expenses in 2004 and 2005.

6.  The appellant's annual countable income exceeded the 
maximum annual income for death pension benefits for a 
surviving spouse in 2004 and 2005.


CONCLUSION OF LAW

The criteria for entitlement to NSC death pension benefits 
have not been met.  38 U.S.C.A. §§ 1521, 1541, 1543 (West 
2002); 38 C.F.R. §§ 3.3, 3.23, 3.271-3.277 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  The United States Court of Appeals for Veterans 
Claims (Veterans Court) has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  That is, the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

The record in this case shows that the veteran died in March 
1992.  When she submitted her most recent application for NSC 
death pension benefits in May 2004, the appellant stated that 
the cause of the veteran's death was not related to active 
service.  The record shows that service connection was in 
effect for a history of retinitis of the right eye at the 
time of the veteran's death.  The record also shows that the 
veteran was receiving special monthly pension due to 
housebound status.  The appellant's annual income for 2004 
and 2005 exceeded the income limits for payment of VA death 
pension benefits.  Thus, the veteran's surviving spouse is 
not eligible for NSC death pension benefits.  Although the 
appellant asserts that she is unable to live on her annual 
income for 2004 and 2005, which consisted entirely of SSA 
benefits, the facts are not in dispute (i.e., the amount of 
SSA benefits that the appellant received in 2004 and 2005); 
thus, resolution of this appeal depends upon an 
interpretation of the laws and regulations pertaining to NSC 
death pension benefits.  Therefore, because no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
moot.  See VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 
(2004); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).

Law and Regulations

Applicable law and regulations provide that VA "shall pay to 
the surviving spouse of each veteran of a period of war who 
met the service requirements prescribed in section 1521(j) of 
this title, or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability, pension at the rate prescribed 
by this section."  38 U.S.C.A. § 1541(a).  Under 38 U.S.C.A. 
§ 1521(j), "[a] veteran meets the service requirements of 
this section if such veteran served in the active military, 
naval or air service" for a period of at least 90 days.  See 
38 U.S.C.A. § 1521(j).  

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
period in which received, unless specifically excluded. 38 
C.F.R. § 3.271.  For the purpose of determining initial 
entitlement, the monthly rate of pension shall be computed by 
reducing the applicable maximum pension rate by the countable 
income on the effective date of entitlement and dividing the 
remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income 
(income received on a one-time basis) will be counted, for 
pension purposes, for a full 12-month period following 
receipt of the income. 38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other 
things, the surviving spouse's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. §§ 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  
The MAPR is published in Appendix B of VA Manual M21-1 
(M21-1) and is to be given the same force and effect as 
published in VA regulations.  38 C.F.R. § 3.21.  The MAPR is 
revised every December 1st and is applicable for the 
following 12-month period.  As the RO noted in the June 2005 
statement of the case, effective December 1, 2003, the MAPR 
for an otherwise eligible claimant, without a dependent 
child, was $6,634.  Effective December 1, 2004, the MAPR for 
an otherwise eligible claimant, without a dependent child, 
was $6,814.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, 
Appendix B.

Income from SSA benefits is not specifically excluded under 
38 C.F.R. § 3.272 and therefore is included as countable 
income.  Certain un-reimbursed medical expenses (in excess of 
five percent of the MAPR) may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272.

Analysis

The Board finds that the evidence is against the appellant's 
claim of entitlement to NSC death pension benefits.  In this 
case, it is undisputed that the veteran was on active duty 
from April 1964 to April 1967, including as an airborne 
paratrooper in Vietnam.  The record also shows that, at the 
time of the veteran's death in March 1992, service connection 
was in effect for a history of retinitis of the right eye and 
he was entitled to special monthly pension due to housebound 
status.  In her application for death pension benefits, date-
stamped as received at the RO on May 21, 2004, the appellant 
stated that she had "not yet applied for" SSA benefits.  
SSA notified VA in August 2004 that the appellant was in 
receipt of $553 per month ($6,636 per year) in SSA benefits 
effective May 1, 2004.  The appellant listed no other sources 
of income, no dependents, and no un-reimbursed medical 
expenses.  Based on this reported information, the 
appellant's annual income (before any deductions for medical 
expenses) was $6,636 per year and exceeded the MAPR for 2004 
($6,634, effective December 1, 2003).

In June 2005, the appellant provided VA with copies of 
correspondence from SSA concerning her SSA benefits.  A 
review of this correspondence dated on June 15, 2005, shows 
that her SSA benefits were $881 per month ($10,572 per year) 
beginning December 1, 2004, and that SSA did not deduct 
insurance premiums each month.  A second letter dated on 
June 15, 2005, notified the appellant that her "widows' 
benefits" had been terminated in October 2004 "because she 
is entitled to a higher benefit on her record."

Although it appears that the appellant had not applied for 
SSA benefits when she filed her most recent application for 
NSC death pension benefits in May 2004, a subsequent award of 
SSA benefits of $553 per month was retroactive to May 2004.  
Thus, the appellant's total income (before any deductions for 
medical expenses) for 2004 was $6,636 per year and exceeded 
the MAPR of $6,634 for 2004.  On December 1, 2004, her SSA 
benefits were $881 per month ($10, 572 per year); thus, the 
appellant's total income (before any deductions for medical 
expenses) of $10,572 clearly exceeded the MAPR of $6,814 for 
2005.

The Board acknowledges the veteran's honorable wartime 
service.  Nonetheless, the Board is bound by the legal and 
regulatory prohibition against payment of VA death pension 
benefits to surviving spouses where, as in this case, the 
surviving spouse's annual income exceeds certain levels.  
Because the law and regulations governing death pension 
benefits are dispositive in this case, the appellant's claim 
for death pension benefits must be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to non-service-connected (NSC) death pension 
benefits is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


